Citation Nr: 0831954	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-12 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for lung cancer, to include 
as a result of exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971, with additional service in the Reserve Officer Training 
Corps and the Reserves.
This matter comes before the Board of Veterans' Appeals 
(Board) from a April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for lung cancer (squamous cell carcinoma 
of the left upper lobe of the lung), to include as a result 
of exposure to herbicide agents.


FINDINGS OF FACT

The veteran's lung cancer (squamous cell carcinoma of the 
left upper lobe of the lung) first manifested many years 
after service and is not related to his service or to any 
aspect thereof, including claimed exposure to herbicide 
agents.


CONCLUSION OF LAW

Lung cancer (squamous cell carcinoma of the left upper lobe 
of the lung) was not incurred in or aggravated by active 
service and is not proximately due to or the result of 
claimed exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2007); 
38 C.F.R. § 3.303 (2007).  

Service connection for some disorders, including malignant 
tumors, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).

The veteran contends that he developed lung cancer (squamous 
cell carcinoma of the left upper lobe of the lung) as a 
result of exposure to herbicides while on active duty in 
South Korea.

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.  If a veteran was 
exposed to an herbicide agent during active military, naval 
or air service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Type II diabetes mellitus; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancers 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e).

An appellant is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  The veteran in this case did not serve on 
active duty in Vietnam, but rather in South Korea.  Thus, the 
veteran may not be presumed to have been exposed to 
herbicides, but he may nevertheless show that he was actually 
exposed to herbicides while in South Korea.  

Here, the veteran's personnel records reflect that he was a 
member of the 38th Artillery Brigade and that he served in 
South Korea from May 1970 to March 1971.  In this regard, the 
Department of Defense has indicated that herbicides were used 
in Korea from April 1968 to July 1969.  VHA Directive 2000-
027 (September 5, 2000).  However, the veteran's personnel 
records do not demonstrate that he was on active duty in 
South Korea during the period when herbicides were used.  Nor 
is there any indication that the veteran served in other 
affected regions where herbicides have been found to have 
been used.  

In support of his claim, the veteran has stated that residual 
herbicide agents were still present along the Demilitarized 
Zone between North and South Korea when he was stationed 
there.  In correspondence dated in March 2006, VA directed 
the veteran to provide specific names, dates, and locations 
pertaining to his claimed herbicide exposure to verify that 
such exposure occurred.  However, the veteran reported that 
he did not have any information to submit in response that 
request.   

A review of the veteran's claims file indicates that there is 
no record that he was exposed to herbicides in service, nor 
any record demonstrating that herbicides were tested, stored, 
transported, or sprayed at the locations at which the veteran 
was stationed during his service in South Korea.  The Board 
thus finds that the veteran was not presumptively exposed to 
herbicides during his military service, and that he is 
therefore not entitled to service connection for lung cancer 
on a presumptive basis.  While the veteran has been diagnosed 
with a disorder that has been shown to have a positive 
association with exposure to herbicides, there is no 
probative evidence of herbicide exposure and therefore the 
veteran not entitled to service connection on a presumptive 
basis.  38 C.F.R. § 3.309(e).  The Board thus turns to the 
merits of the veteran's claim on a direct basis.

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of squamous cell carcinoma 
of the upper lobe of the left lung or any tumors, growths, 
cysts or cancers.  His post-service records show that in 
November 2005, a CT scan revealed a mass in the upper lobe of 
his left lung that extended along left main pulmonary artery.  
The veteran was referred for bronchoscopy and 
mediastinoscopy, which resulted in a diagnosis of squamous 
cell carcinoma of the left upper lobe, well differentiated.  
There was no evidence of malignancy in the lymphoid tissue.  
Because the veteran's other health problems rendered him a 
poor candidate for surgery, he underwent a course of 
palliative radiotherapy to the left upper lobe lesion in 
December 2005 and January 2006.  The veteran's private 
treating oncologist noted that he handled the radiation 
treatment well and experienced no significant side effects.  
The veteran was advised to return for further palliative 
treatment on an as-needed basis.  His claims folder is void 
of any additional treatment records for lung cancer or 
related symptoms.    

In view of the lengthy period between the veteran's active 
service and the first clinical manifestation of squamous cell 
carcinoma of the left upper lobe of the lung, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, no malignant tumor is shown 
to have manifested to a compensable degree within one year 
following separation from service, so presumptive service 
connection is not available under the provisions relating to 
presumptive service connection following separation from 
active duty.  38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence establishing a 
medical nexus between the veteran's time in service and his 
current disease.  None of the veteran's treating physicians 
has found such a relationship.  Therefore, the Board finds 
that service connection for squamous cell carcinoma of the 
left upper lobe of the lung is not warranted.  The Board 
finds it unnecessary to schedule the veteran for a VA 
examination because there is no evidence of record that 
indicates that the veteran's lung cancer may be associated 
with any event, injury, or disease in service, or with any 
service-connected disability.  Furthermore, there is no 
evidence showing herbicide exposure in service, and thus no 
event or injury in service that would require an examination 
to be conducted.  38 C.F.R. § 3.159(c)(4).

The Board has considered the veteran's assertions that his 
squamous cell carcinoma of the left upper lobe of the lung is 
the result of his active service, including his alleged 
exposure to herbicides.  Lay evidence is one type of evidence 
that the Board must consider when a veteran's claim seeks 
disability benefits.  38 C.F.R. § 3.307(b) (2007).  As a lay 
person, however, the veteran is not competent to provide 
opinions requiring medicals knowledge, such as a question of 
medical causation.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. 
Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Accordingly, the veteran's assertions as to medical causation 
and etiology, absent corroboration by objective medical 
evidence and opinions, lack sufficient probative value to 
establish a nexus between his diagnosed lung cancer and his 
time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (whether lay evidence is competent and sufficient 
in a particular case is a fact issue to be addressed by the 
Board). 

The Board finds that the weight of the credible evidence 
demonstrates that the veteran's squamous cell carcinoma of 
the left upper lobe of the lung first manifested many years 
his active duty and is not related to service.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for lung cancer, to include as 
secondary to herbicide exposure, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in March 2006, a rating 
decision in April 2006, and a statement of the case in March 
2007.  Those documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2005 statement of the case.  The 
RO provided additional notice in November 2005.  However, the 
issuance of a supplemental statement of the case is not 
required because no evidence has been received subsequent to 
the July 2007 supplemental statement of the case.  38 C.F.R. 
§ 19.31 (2007).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for lung cancer, to include as secondary 
to herbicide exposure, is denied.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


